IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-20939
                         Conference Calendar



THOMAS C. SAWYER ET AL.,

                                          Plaintiffs,

THOMAS C. SAWYER JR.; HARRY L. JACKSON,

                                          Plaintiffs-Appellants,

versus

MICHAEL COUNTZ ET AL.,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-93-3913
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Appellant Thomas C. Sawyer, #579557, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action as frivolous

under 28 U.S.C. § 1915(d).   He contends that the district court

abused its discretion in dismissing his retaliation and denial-

of-access-to-the courts claims.   We have reviewed the record, the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20939
                               - 2 -

district court’s opinion, and the brief on appeal, and find no

abuse of discretion.   See Whittington v. Lynaugh, 842 F.2d 818,

819-21 (5th Cir.), cert. denied, 488 U.S. 840 (1988); Lewis v.

Casey, 116 S. Ct. 2174, 2179-80 (1996).    The brief is not signed

by Harry Jackson and raises no issues relative to him.

     Sawyer’s motion requesting the appointment of counsel on

behalf of himself and Jackson is DENIED.   Jackson’s “Motion To

Amend Signature” is also DENIED.

     AFFIRMED.